
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25



SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM


        THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (this "Program"), is made
and entered into effective as of this 29th day of November, 2001, by and between
PETCO Animal Supplies, Inc., a Delaware corporation ("Company"), and Brian K.
Devine, an individual ("Executive").

RECITALS

        WHEREAS, Executive and Company are parties to that certain Employment
Agreement dated as of March 17, 1996, as amended and restated as of October 2,
2000 (the "Employment Agreement");

        WHEREAS, the Employment Agreement provides that, upon termination of
Executive's employment with Company, Company shall provide Executive with
supplemental retirement benefits under a Supplemental Executive Retirement
Program, as summarized on Exhibit B to the Employment Agreement, and Company
desires to establish such Program in accordance with the Employment Agreement;
and

        WHEREAS, this Program is a nonqualified supplemental retirement plan,
and is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").

        NOW, THEREFORE, in consideration of the mutual covenants and agreement
contained herein, the parties hereto agree as follows:

PROGRAM

        1.    Program.    Company hereby establishes this Program pursuant to
Section 3(a) and Exhibit B of the Employment Agreement.

        2.    Supplemental Retirement Benefits.    In the event that Executive's
employment with Company terminates for any reason, Executive shall receive
supplemental retirement benefits ("Supplemental Retirement Benefits") under this
Section 2. Executive's Supplemental Retirement Benefit shall consist of
240 monthly benefit payments commencing on the first day of the calendar month
next following the termination of Executive's employment with Company, as
provided in subsections (a) and (b). Such Supplemental Retirement Benefits shall
be fully vested and nonforfeitable.

        (a)  Company shall pay to Executive (or, in the event of Executive's
death, Executive's estate) Supplemental Retirement Benefits consisting of
monthly benefit payments in an amount (not less than zero) equal to one-twelfth
of: (i) 50% of Executive's Salary (as defined below), less (ii) the sum of
(A) Executive's Consulting Compensation (as defined below) and (B) Executive's
Retirement Plan Benefit (as defined below). Such monthly benefit payments shall
extend for a period of 120 months and shall commence on the first day of the
calendar month next following the termination of Executive's employment with
Company. Such monthly benefit payments shall be subject to applicable tax
withholdings and other required deductions and withholdings.

        (b)  Company shall pay to Executive (or, in the event of Executive's
death, Executive's estate) Supplemental Retirement Benefits consisting of
monthly benefit payments in an amount (not less than zero) equal to one-twelfth
of: (i) 50% of Executive's Salary, less (ii) Executive's Retirement Plan
Benefit. Such monthly benefit payments shall extend for a period of 120 months
and shall commence on the first day of the calendar month next following the
tenth anniversary of the termination of Executive's employment with Company.
Such monthly benefit payments shall be subject to applicable tax withholdings
and other required deductions and withholdings.

        (c)  For purposes of this Section 2, Executive's "Salary" shall mean the
greater of the Executive's annual base salary from Company, as in effect
immediately prior to the termination of

--------------------------------------------------------------------------------




Executive's employment with Company or the base salary paid to Executive over
the twelve months immediately prior to termination of Executive's employment
with Company. Also, for purposes of this Section 2, Executive's "Consulting
Compensation" shall mean an amount equal to 25% of Executive's Salary; provided,
however, that if (i) Executive's employment with the Company terminates by
reason of Executive's death or "Disability" (as defined in the Employment
Agreement), or (ii) the Consulting Agreement terminates by reason of Executive's
death or "disability" (as defined in the Consulting Agreement), then Executive's
"Consulting Compensation" shall thereupon be reduced to zero. Finally, for
purposes of this Section 2, Executive's "Retirement Plan Benefit" shall mean the
annual benefit (payable as monthly benefit payments in the form of a period
certain only annuity for a period of 20 years) that is actuarially equivalent
(based on reasonable assumptions determined by an actuary selected by Company)
to Executive's aggregate accrued benefits under the Retirement Plans (as defined
below), determined upon the termination of Executive's employment with Company.
For purposes of this subsection (c), a "Retirement Plan" shall mean any
qualified plan, within the meaning of Section 401(a) of the Internal Revenue
Code of 1986, as amended (the "Code"), maintained by Company immediately prior
to the termination of Executive's employment with Company (other than any such
qualified plan that includes a "qualified cash or deferred arrangement," within
the meaning of Section 401(k) of the Code).

        3.    Prohibition on Assignments.    No part of the Supplemental
Retirement Benefits shall be liable for the debts, contracts or engagements of
Executive or his successors in interest, or be taken in execution by levy,
attachment or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber or assign any Supplemental Retirement Benefits or any interest therein
in any manner whatsoever.

        4.    Unfunded Obligations of Company.    The obligations of Company
under the Program shall be unfunded and unsecured, and nothing contained herein
shall be construed as providing for assets to be held in trust or escrow or any
other form of segregation of the assets of Company for the benefit of
Executive's or any other person. The interest of Executive or any other person
hereunder shall be limited to the right to receive the Supplemental Retirement
Benefits as set forth herein. To the extent that Executive or any other person
acquires a right to receive any benefit under the Program, such right shall be
no greater than the right of an unsecured general creditor of Company.

        5.    Administrative Provisions.    Company shall be the administrator
of the Program and shall administer the Program in accordance with the terms of
the Program and ERISA.

        (a)  Company shall have power and authority: (i) to engage actuaries,
attorneys, accountants, or other firms or persons and to rely upon the reports
or advice of such persons except as required by law and (ii) to delegate any
duty, power or responsibility to any firm or other person engaged under
clause (i) or to any other person or persons.

        (b)  This Program shall be administered, interpreted and applied fairly
and equitably and in accordance with the specified purposes of this Program.
Company shall be the named fiduciary of this Program.

        6.    Successors and Assigns.    This Program shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns. Executive may not assign Executive rights or delegate Executive's
duties under this Program either in whole or in part without the prior written
consent of Company. Any attempted assignment or delegation without such consent
will be void.

        7.    Headings.    Any headings of sections of this Program are solely
for the convenience of the parties hereto and are not a part of this Program,
nor are they to be used in its interpretation.

2

--------------------------------------------------------------------------------


        8.    Counterparts.    This Program may be executed and delivered by
facsimile, and in several counterparts; each such counterpart shall be
considered as an original Program and all such executed counterparts shall
constitute one Program.

        9.    Notices.    Any notice, request, instruction, or other document
required to be given under this Program by either party to the other shall be in
writing and delivered in person or by courier, or mailed by certified mail,
postage prepaid, return receipt requested, to the address specified below, or to
such other address as the party specifies in writing. Such notice, if in person
or by courier, will be effective when delivered, and, if by mail, will be
effective upon its mailing as specified:

If to Company:   If to Executive:
PETCO Animal Supplies, Inc.
Attention: Chief Executive Officer
9125 Rehco Road
San Diego, California 92121
 
Brian K. Devine
P.O. Box 1305
Rancho Santa Fe, 92067-1305

        10.    Entire Program.    This Program sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
merges all prior discussions between them. No modification of or amendment to
this Program, nor any waiver of any rights under this Program, shall be
effective unless in writing signed by the party to be charged. The failure by
either party to enforce any rights hereunder shall not be construed as a waiver
of any rights of such party.

        11.    Severability.    If any provision of this Program shall be held
or deemed to be invalid, inoperative or unenforceable, such circumstances shall
not affect the validity of any other provision of this Program.

        IN WITNESS WHEREOF, the parties have executed this Program as of the
date first set forth above.

COMPANY:   EXECUTIVE:
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

  Name: James M. Myers           Title: Executive VP and CFO        

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25



SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM
